Case 3:18-cr-00391-RDM Document 52 Filed 06/19/20 Page 1 of 10

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
V. :  3:18-CR-394
: (JUDGE MARIANI)
NIKKO KROHN,
Defendant.
MEMORANDUM OPINION

 

|. INTRODUCTION AND PROCEDURAL HISTORY

Pending before the Court is Defendant Nikko Krohn’s Motion to Suppress Krohn's
Letter to the Government Attorney [“Motion”] (Doc. 29). Defendant, through counsel, has
filed this Motion to suppress a letter he sent to the government attorney investigating his
case on the basis that it contains statements made during plea discussions.

A federal grand jury returned a one-count indictment on November 20, 2018,
charging Defendant Nikko Krohn, an inmate at the United States Penitentiary, Canaan, with
assault resulting in serious bodily injury in violation of 18 U.S.C. §§ 113(a)(6) and 2. (Doc.
1). Krohn entered a plea of not guilty on December 3, 2018. (Doc. 6). Having waived his
right to a detention hearing, Defendant was detained. (Doc. 9). At that time, Attorney Gino
A. Bartolai was appointed to represent Defendant. (Doc. 8).

On March 20, 2018, the Government sent Defendant a letter stating, “This is to
inform you that you are a target of a federal criminal investigation which is currently being

conducted in the Middle District of Pennsylvania. This investigation is considering possible
1
Case 3:18-cr-00391-RDM Document 52 Filed 06/19/20 Page 2 of 10

violations of Title 18, United States Code, 133 assault.” (Doc. 42 ["Target Letter’]). The
Target Letter explained that Defendant was being advised of the investigation in order to
allow him to produce any information that may bear on his innocence. (/d.). It additionally
explained that Defendant had a right to obtain counsel and provided the contact information
for the Federal Public Defendant’s Office if he could not afford counsel. (/d.). The Target
Letter stated, “I strongly urge you to obtain counsel and to have your representative contact
the office immediately.” (/d.).

On August 8, 2018, before being indicted, Defendant sent a letter in response to
Assistant U.S. Attorney Todd Hinkley:

Dear Mr. Hinkley,
| have been a “target” for a criminal investigation in your district for Roughly 6
months! | have contacted my attorney & told him | was guilty and would like to
see what's up with a plea deal? My attorney has not gotten back to me at all. |
know the government usually trys to get individuals to plea before indictments
on jail house cases. I'm guilty | did it. Now lets move on. If a plea is on the table,
please shoot it too me so | can sign it! If theres not one, can we work on it? I’m
not trying to drag it out. Shoot a plea deal that does not mention Mr. Rhodes
(co-defendant) and I'll sign it, plead guilty & we could be done! The time frame
doesn't really matter to me I'll plea to agg. assault. Please contact me @ Nikko
Krohn 11119-089 Canaan USP Po Box 300 Waymart, PA 18472

Thank you for your time

Sincerely

[Signature]

The foregoing is true & factual under the penalty of perjury

[Signature] 8-7-18

(Doc. 29-1 [Krohn Letter’).
Defendant, through counsel, filed a Motion to Suppress Krohn’s Letter to the

Government Attorney on July 3, 2019. (Doc. 29). The parties have fully briefed the motion
2
Case 3:18-cr-00391-RDM Document 52 Filed 06/19/20 Page 3 of 10

and it is ripe for decision. For the reasons set forth below, the Court will deny Defendant's
Motion to Suppress. (Doc. 29).
Il. ANALYSIS

In support of his Motion, Defendant argues, “Krohn respectfully submits that his letter
to the Government Attorney should properly be characterized as an attempt to engage the
prosecutor in ‘plea discussions’ and, as such, should not be admitted as evidence at his
trial.” (Doc. 30, at 2). In response, the Government argues the letter should not be
suppressed “because plea discussions had not begun between the government and the
defendant.” (Doc. 34 at 3). The Court finds that plea discussions were not initiated at the
time that Defendant sent his letter.

Generally, statements made by the defendant during plea discussions are
inadmissible at trial. Federal Rule of Criminal Procedure 11(f) states, “The admissibility or
inadmissibility of a plea, a plea discussion, and any related statement is governed by
Federal Rule of Evidence 410.” Fed. R. Crim. P. 11(f}’. Federal Rule of Evidence 410
provides, in relevant part:

In a civil or criminal case, evidence of the following is not admissible against

the defendant who made the plea or participated in the plea discussions:

(4) a statement made during plea discussions with an attorney for the

prosecuting authority if the discussions did not result in a guilty plea or they
resulted in a later-withdrawn guilty plea.

Fed. R. Evid. 410(a)(4).

 

' Previously Fed. R. Crim. P. 11(e)(6).
Case 3:18-cr-00391-RDM Document 52 Filed 06/19/20 Page 4 of 10

To determine what constitutes “plea discussions,” courts have used two different
approaches. Many courts that have addressed this issue have adopted the Robertson two-
tiered test, which asks the court to determine “first, whether the accused exhibited an actual
subjective expectation to negotiate a plea at the time of the discussion, and, second,
whether the accused’s expectation was reasonable given the totality of the objective
circumstances.” United States v. Robertson, 582 F.2d 1356, 1366 (5th Cir. 1978); see, e.g.,
United States v. Grant, 622 F.2d 308, 312 (8th Cir. 1980); United States v. Washington, 614
F. Supp. 144, 149 (E.D. Pa. 1985), affd, 791 F.2d 923 (3d Cir. 1986). Other courts,
recognizing that the Robertson test was only created to narrow the broad pre-amendment
language of Federal Rule of Evidence 410 and Federal Rule of Criminal Procedure 11(e)(6),
have adopted a totality of the circumstances approach. United States v. Stein, No. CR. 04-
269-9, 2005 WL 1377851, at *8-9 (E.D. Pa. June 8, 2005)(“After the 1980 amendments to
the rules, there is no longer a need for the Robertson test.”); United States v. Lloyd, 43 F.3d
1183, 1186 (8th Cir. 1994); United States v. Penta, 898 F.2d 815, 818 (1st Cir. 1990).

The Third Circuit has not explicitly adopted or rejected the Robertson approach. The
Third Circuit's only case on this question is United States v. Sebetich in which the
defendant's statements were admitted because the statements were not made during plea
discussions. 776 F.2d 412, 421-22 (3d Cir. 1985). Without using the Robertson test, the
Third Circuit held the conversation was not part of a plea discussion because:

[The investigating police officer and the defendant] could not have expected to
come to terms during an unplanned encounter in the American Legion parking

4
Case 3:18-cr-00391-RDM Document 52 Filed 06/19/20 Page 5 of 10

lot, during the investigatory stage of the robbery, when [the defendant] had not
even been charged with a crime. Nor could [the defendant] reasonably have
believed that [the officer] had any authority to plea bargain because [the officer]
told [the defendant] that he lacked such authority.

Id, at 422 (internal citations omitted). The district courts in the Third Circuit have been
divided on which test to apply. Compare Stein, 2005 WL 1377851, at *8 (totality of the
circumstances) with Washington, 614 F. Supp. at 149(employing the Robertson test, but
noting “a clearly articulated, non-fact specific standard” would be “more easily
administered”); United States v. Jasin, 215 F. Supp. 2d 552, 586 (E.D. Pa. 2002)(Robertson
test). In other cases, courts have declined to choose one test. See United States v. Bard,
No. 1:12-CR-181, 2013 WL 1882984, at *4 (M.D. Pa. May 6, 2013)(holding the court “need
not resolve which test to apply”), affd in part, 625 F. App'x 57 (3d Cir. 2015): United States
v. McNaughton, 848 F. Supp. 1195, 1202 (E.D. Pa. 1994)(relying only on the same factors
used in Sebetich).

Regardless of the approach taken, the Court will need to analyze whether it was
reasonable for the defendant to consider the communication part of a plea discussion given
the totality of the objective circumstances. The analysis in Sebetich controls here as the
totality of the objective circumstances demonstrates that the letter to the federal prosecutor
was not a statement made during a plea discussion.

In Sebetich, one of the factors in holding the conversation admissible was the timing
of the conversation, which happened during an investigation before the defendant had even

been charged with a crime. Sebetich, 776 F.2d at 422. See also United States v. McCauley,
5
Case 3:18-cr-00391-RDM Document 52 Filed 06/19/20 Page 6 of 10

715 F.3d 1119, 1126 (8th Cir. 2013)(recognizing the fact that the conversation happened
before an indictment was filed as one factor in finding the conversation admissible); United
States v. Merrill, 685 F.3d 1002, 1013 (11th Cir. 2012)(holding a pre-indictment discussion
admissible).

Krohn’s letter to the federal prosecutor was similarly sent before he was charged. In
fact, Defendant's August 7, 2018 letter to the federal prosecutor was sent about three
months before an indictment was filed. (Doc. 29-1). At that point, the Defendant had only
been informed he was a target of an investigation; he had not been charged yet.

Another factor to be considered in determining whether a communication constitutes
plea discussions is whether the communication is a unilateral offer to plead guilty in
exchange for a government concession. Robertson, 582 F.2d at 1367. For example, in one
case similar to this matter, the defendant sent an unsolicited letter without the aid of his
counsel to the federal prosecutor, stating, he wanted “to do the right thing.” United States v.
Rivera, No. 13-CR-149 KAM, 2015 WL 1725991, at *4 (E.D.N.Y. Apr. 15, 2015). The court
held that the letter was not part of a plea discussion because the statements in the letter “do
not express any hope for a reduced sentence, or mention the terms of a plea agreement,
and was sent unsolicited by [the defendant] without the aid of his counsel.” /d. at *5.

Just as in Rivera, Defendant's letter was sent unsolicited to the federal prosecutor
and failed to mention any terms that would suggest the Defendant was seeking to negotiate

a plea. Defendant writes, “I’m guilty | did it. Now lets move on. If a plea is on the table,
Case 3:18-cr-00391-RDM Document 52 Filed 06/19/20 Page 7 of 10

please shoot it too me so | can sign it! If theres not one, can we work on it? I’m not trying to
drag it out.” (Krohn Letter). Further, he states if a plea is sent to him, ‘I'll sign it, plead guilty
& we could be done!” (/d.). Defendant does not mention at any point in his letter that he is
seeking a reduced sentence nor does he try to negotiate any terms that would traditionally
be included in a plea agreement. While Krohn’s letter briefly mentions that he would sign “a
plea deal that does not mention Mr. Rhodes (co-defendant),” it is not clear that this is a term
he is negotiating as part of a plea agreement. (/d.). The passing mention of his co-defendant
does not convert this communication into a plea discussion. Moreover, Krohn does not seek
a government concession in exchange for his guilty plea. The statements Defendant makes
suggest that he is seeking to confess and plead guilty as not to “drag it out,” not to
exchange information with the government or seek leniency through a plea agreement.
When Krohn wrote his letter, the Government had not made any offers to Krohn or
discussed dropping charges. The only communication sent to Krohn from the government
was the Target Letter. The Target Letter by its very terms is not an invitation to negotiate a
plea. As Mr. Hinkley, the Assistant United States Attorney, stated during a hearing held on
June 17, 2020, the target letter is a standard letter sent to targets of investigations, but it is
not, on its own, intended to solicit a plea. Both parties admitted negotiations were not
ongoing. Defendant’s counsel conceded during the hearing that there were no discussions

from the time of the issuance of the Target Letter on March 20, 2018 to the date of the
Case 3:18-cr-00391-RDM Document 52 Filed 06/19/20 Page 8 of 10

Krohn’s Letter of August 7, 2018 wherein he stated, “I’m guilty | did it.” (Krohn Letter).
Defendant's counsel acknowledged as much when he stated at the hearing:
| have to tell you, | really think it’s a case of interpretation of those two
documents, and | think I’m hard pressed to say—to acknowledge that there
were plea negotiations ongoing between Mr. Hinkley and Mr. Krohn, because
there were no discussions at that point. If at all, it has to be found that the letter

from Mr. Hinkley, somehow was the beginning to engage in a plea discussion.
And | don’t know if the Court—I don’t know if I've convinced the Court of that.

(Unofficial Transcript of June 17, 2020 Hearing, at 18:1-9).

Lastly, the absence of a defendant’s attorney suggests a statement is not part of a
plea discussion. One case suggested that the presence of defense attorney makes it more
likely that communications are “part of a formal negotiated process directed toward a plea
and not just a voluntary confession in hopes of leniency.” Stein, 2005 WL 1377851, at *11.
See also McCauley, 715 F.3d at 1126 (noting the defendant's failure to consult counsel as a
factor in its holding a conversation admissible).

The Target Letter informed Krohn that he had the right to retain counsel and
provided contact information for the Federal Public Defender’s Office in the case that he
would be unable to afford counsel. (Target Letter). The Target Letter further stated, “I
strongly urge you to obtain counsel and to have your representative contact this office
immediately.” (/d.). Krohn contends that he contacted his attorney and told him “I was guilty”
and that he would like to “see what's up with a plea deal,” but his attorney “has not gotten
back to me at all.” (Krohn Letter). Though the Target Letter advised Defendant to have his

representative contact the US Attorney's Office, Defendant wrote a letter to the office

8
Case 3:18-cr-00391-RDM Document 52 Filed 06/19/20 Page 9 of 10

himself without the assistance of counsel. In this case, the lack of input from Defendant's
counsel suggests that the Letter was not a part of a formal plea discussion, but instead may
more likely be a confession by Defendant. Federal Rule of Evidence 410 does not provide
for the exclusion of “unwise or uninformed confessions.” Robertson, 582 F.2d at 1368.
Defendant argues that “formalities are often dispensed with when discussing pleas and
resolutions of cases.” (Doc. 35, at 3). While that may or may not be true, it does not speak
to whether this specific communication was “made during plea discussions.” Fed. R. Ev.
410(a)(4). In this specific case, the act of Defendant sending an unsolicited letter without the
participation of counsel indicates that the communication was not made during plea
discussions.

Taking into consideration the totality of the objective circumstances surrounding
Krohn’s Letter, Defendant could not have reasonably expected this communication to be
considered part of a plea discussion. Defendant's inculpatory statement was made
informally in an unsolicited letter to the Assistant US Attorney without the participation of his
counsel before charges were ever filed. While Krohn used the words “plea deal,” the letter
does not indicate any interest in negotiating a plea, such as seeking a government
concession or offering to exchange information for leniency. There are no facts of record
that support the assertion that at the time Krohn sent his letter, the letter was sent during

ongoing, offered or contemplated plea discussions.
Case 3:18-cr-00391-RDM Document 52 Filed 06/19/20 Page 10 of 10

Defendant Krohn’s August, 8, 2018 letter to the United States Attorney's Office did
not contain statements that were made during plea discussions with an attorney for the
prosecuting authority, and is, therefore, admissible.

Ill. CONCLUSION
For the foregoing reasons, this Court will deny Defendant’s Motion to Suppress (Doc.

29) as set forth in this Memorandum Opinion. A separate Order follows.

 

 

United States District Judge

10
